    Case: 1:13-cr-00176 Document #: 22 Filed: 04/16/21 Page 1 of 6 PageID #:100



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


United States of America                 )
                                         )
                                         )
     v.                                  ) No. 13 CR 176-1
                                         )
                                         )
                                         )
Reginald David George,                   )
                                         )
             Defendant.                  )
                                         )

                          Memorandum Opinion and Order

     Reginald George was convicted on his guilty plea to a charge of

drug conspiracy in the Southern District of Iowa and sentenced to

ninety months of incarceration and four years of supervised release.

George completed his custodial sentence, and jurisdiction over his

supervised    release       was   transferred     to   this    district.      After

completing a year and a half of supervised release, George moved for

its early termination. His motion observed correctly that “18 U.S.C.

§ 3583(e)(1) allows the Court to terminate a defendant’s supervised

release after one year if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest

of justice.” The only argument he asserted in support of his motion,

however—and   it    was    unaccompanied    by   any   evidence—was      that     his

probation officer did not object to early termination and reported

that George had complied with the conditions of his supervised

release. George’s motion was otherwise silent with respect to his
    Case: 1:13-cr-00176 Document #: 22 Filed: 04/16/21 Page 2 of 6 PageID #:101



conduct and the interest of justice; made no mention of any 18 U.S.C.

§ 3553(a) factors in support of his request; and cited no authority

for granting early termination of supervised release based entirely

on the putative non-objection of a probation officer. Indeed, the

motion did not offer any facts relating to Mr. George’s conduct at

all, nor did it cite a single case. Because my review of the motion

revealed that it was utterly barren of substance, I denied it

summarily.

     George now moves for reconsideration of my denial on the ground

that it was “in violation of law” insofar as it did not undertake

the analysis required by United States v. Lowe, 632 F.3d 996, 998

(7th Cir. 2011) (court must consider § 3553(a) factors in denying

motion for early termination of supervised release). I grant the

motion merely to clarify that I denied his previous motion on the

grounds stated above: that George failed to offer any evidence of

his conduct, any discussion of the interest of justice, or any

analysis   demonstrating       that   the    § 3553(a)   factors     favor     early

termination      of   his   supervised   release.      Indeed,     George    offered

nothing    but    a   naked   request,       adorned   only   by    his     lawyer’s

representations—which, as any competent attorney understands, is not

evidence—about George’s probation officer’s putative non-objection

to the request. With no evidence to consider and no argument to

analyze, George’s submission presented nothing to discuss.




                                         2
    Case: 1:13-cr-00176 Document #: 22 Filed: 04/16/21 Page 3 of 6 PageID #:102



        Yet George—or, more probably, his attorney—seems to believe

that courts have a sua sponte obligation to scour the record in

search of facts to consider when ruling on a defendant’s motion for

early termination of supervised release. But neither Lowe nor any

other    case    George   cites    stands       for   such   a   principle.    Early

termination of supervised release is not an entitlement. Instead,

“[t]he    defendant     bears    the   burden    of   demonstrating     that   early

termination is warranted.” United States v. O’Hara, No. 00-CR-170,

2011 WL 4356322, at *3 (E.D. Wis. Sept. 16, 2011) (citing cases).

Moreover, the Seventh Circuit has upheld the summary denial of such

a motion when the reasons for the denial are “apparent” from the

record. United States v. Nonahal, 338 F.3d 668, 671 (2003). In

Nonahal, the defendant moved to modify the terms of his supervised

release so that he could travel abroad. The Seventh Circuit upheld

the district court’s unexplained denial of the motion, noting that

the “reasons for denying the modification [were] apparent,” since

authorizing a defendant under supervision to relocate abroad, “far

outside of the oversight of his probation officer, is antithetical

to the concept of supervised release ....” Id. That observation is

also true here, of course; in addition, George’s skeletal motion was

facially inadequate to carry his burden.

        And   while   George    purports   tardily     to    identify   substantive

grounds for relief in his reconsideration motion, the record remains

devoid of any evidence to substantiate the arguments he articulates.


                                           3
      Case: 1:13-cr-00176 Document #: 22 Filed: 04/16/21 Page 4 of 6 PageID #:103



In fact, the evidence seems to contradict his statements. For

example, his motion states, “[s]ince his release, Mr. George has

been continually employed. Indeed he is a professional basketball

player and is contracted to play on international teams.” Yet, there

is no evidence that he has been employed as a basketball player since

his release or that he has a current contract for such employment.

The financial affidavit he signed in conjunction with his request

for appointment of an attorney—which he filed after his motion for

early termination and did not cite in his reconsideration motion—

states that he is currently employed as a home healthcare worker

earning $578 a month. See DN 16. The affidavit indicates that at

some point in the past 12 months, George received a biweekly salary

from a “recent team [he] played, signed contract with” in Armenia.

Id. Whatever this may mean, it certainly does not suggest that he

has     a        current      contract   to       play    professional     basketball

internationally.

        Relatedly, George asserts that he “received permission from the

Court       to    travel      internationally     for    this   employment.”   George

neglected to attach any court order substantiating that assertion,

however, and my review of the record in his case in the Southern

District of Iowa reveals that it, too, misstates the facts. While it

is    true       that   the   court   granted     George’s   motion   to   modify   the

conditions of his supervised release to allow for international




                                              4
     Case: 1:13-cr-00176 Document #: 22 Filed: 04/16/21 Page 5 of 6 PageID #:104



travel,    the    court’s     order    said    nothing          about   international

employment.1

      George’s motion for reconsideration goes on to state that he

“has always been in compliance with his supervised release, has never

produced a positive drug test, has never defied his probation

officer’s requests, has never been in any additional trouble.” Mot.

for Reconsideration at 4. Am I to take counsel’s word for these

facts, too? And for the assertion that George’s probation officer

“has developed a relationship with Mr. George and has had continuous

contact” with him and his family and “reported that it would not be

in the interest of judicial resources for Mr. George to continue to

be   supervised”?     Mot.   to   Reconsider        at   4-5.    George   might    have

substantiated, with an affidavit from the probation officer, the

information he claims the probation officer provided and the basis

for the officer’s putative view that judicial interest favors a grant

of early termination. But he did not. Attorney argument remains all

that I have before me with respect to George’s conduct and the

interest    of   justice—the      elements    the    statute      authorizing     early

termination of supervised release directs me to consider.




1 See DN 192 in Case No. 3:13-cr-9 (S.D. Iowa). George’s motion to
modify the terms of his supervision did indicate that he wished to
play on an international basketball team and stated that he had a
“local contract” in that connection. I note, however, that the only
contract George attached was not to play basketball but instead to
have an agent represent him for purposes of identifying and pursuing
a potential basketball contract. See DN 190-3 in Case No. 3:13-cr-9
(S.D. Iowa).
                                  5
    Case: 1:13-cr-00176 Document #: 22 Filed: 04/16/21 Page 6 of 6 PageID #:105



     Turning specifically to the § 3553(a) factors, George presents

no facts beyond those the sentencing judge presumably considered

when he determined that four years was an appropriate term of

supervised    release:     George’s     acceptance     of    responsibility       in

pleading guilty; his lack of a violent criminal history; his status

as a father; and the fact that he holds an associate’s degree. None

of this is new, and nothing in his recent submissions persuades me

to terminate, after just over 18 months, the four-year term the

sentencing court imposed.



                                            ENTER ORDER:




                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: April 16, 2021




                                        6
